Citation Nr: 0311060	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1976.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in September 1994.  The Board remanded the veteran's 
appeal for further development in July 1997.  Following 
completion of that development, the Board denied the 
veteran's appeal for service connection for an acquired 
psychiatric disorder, including schizophrenia in May 1998.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court).  
While the case was pending before the Court, in October 1999, 
the veteran's attorney and an attorney with the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Summary Remand and for Stay of Proceedings.  By an 
October 6, 1999 Order, the Court, granted the parties' 
motion, vacated the Board's May 1998 decision, and remanded 
the matter to the Board for further development and 
readjudication consistent with the October 1999 Joint Motion.  
Pursuant to the Court Order, the Board again remanded the 
appeal to the RO in April 2000 for further development of the 
evidence.  Following completion of that development, the 
appeal was denied by the Board in a February 27, 2002 
decision.

The veteran appealed the February 2002 Bard decision to the 
Court.  That appeal again resulted in a Joint Motion for 
Remand, and to Stay Further Proceedings, granted in a October 
2002 Court Order.  The case had been forwarded again to the 
Board for appellate review.


REMAND

In reviewing the record, the Board notes that some additional 
relevant medical evidence was submitted by the veteran and 
received by the Board in April 2003, subsequent to the last 
Court Order noted above.  The RO has not had an opportunity 
to consider this evidence.  On May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) in concert 
with 38 C.F.R. § 20.1304 because they were inconsistent with 
the requirement of 38 U.S.C.A. § 7104(a) (West 2002) that all 
questions in a matter which is subject to decision by the 
Secretary under 38 U.S.C.A. § 511(a) (West 2002) should be 
subject to one review on appeal to the Secretary.  The court 
further held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid 
because it was contrary to 38 U.S.C.S. § 5103(b), which 
provided the claimant one year to submit evidence.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  Thus, this case must be remanded to the RO to 
consider the additional evidence submitted by the veteran 
without a waiver of agency of original jurisdiction 
consideration.  The Board also finds that, in view of the 
most recent Court Order, further development is warranted.  

The veteran's service medical records, to include a report of 
his August 1976 separation examination, show no psychiatric 
disorder.  The post-service medical evidence shows that the 
veteran was treated beginning in late 1983 for variously 
diagnosed psychiatric disorders, to include major depression 
and schizophrenia.  The veteran contends, in essence, that 
his psychiatric disorder began during or is causally related 
to service.  The record includes several competent opinions 
that address the contended causal relationship.

Two pieces of competent medical evidence submitted by the 
veteran, specifically an October 1994 letter from a private 
psychiatrist and a March 2002 VA treatment report, indicate 
that the veteran's psychiatric disability is linked to 
service.  This stands in contrast to several VA examiners' 
opinions that are to the effect that the veteran's current 
psychiatric disorders are not related to his military service 
or any incident occurring therein.  In view of the most 
recent Joint Motion for Remand/Court Order noted above, the 
Board must obtain another opinion that is preceded by a  
review of all of the relevant service and post-service 
medical evidence.  The opinion should, to the extent 
possible, reconcile the conflicting opinions of record.   See 
Shoffner v. Principi, 16 Vet. App. 208, 214 (2002)

Additionally, the Board notes that the veteran continues to 
seek treatment for his psychiatric disorder, both within and 
without the VA system.  VA treatment and evaluation records 
are constructively included within the record.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the RO 
should secure any relevant medical records that may be 
available.  See 38 U.S.C.A. § 5103A(c); see also Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996); Ivey v. Derwinski, 2 Vet. 
App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  If such records cannot be located or do not exist, 
it should be noted in the record.  

In light of the Federal Circuit's holding and recent 
conflicting opinions, the Board concludes that it must remand 
the veteran's claim for the RO to consider the additional 
evidence that was obtained and to complete the development 
noted above.  The RO should also ensure compliance with the 
duty to notify and assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and its 
implementing regulations.  38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder, including schizophrenia, since 
1997.  After securing the necessary 
release, the RO should obtain these 
records.  The RO should ensure that all 
available VA treatment records relevant 
to the veteran's claim have been made 
part of the claims folder.

2.  Thereafter, the claims file should be 
referred for a  VA psychiatric 
examination for the purpose of obtaining 
an opinion on the contended nexus between 
the veteran's current psychiatric 
disorder and service.  The claims folder 
should be made available to the examiner 
for review before the examination.  This 
opinion must specifically note review of 
the veteran's claims folder, including 
service medical records and relevant 
post-service treatment records, to 
include the nexus opinions noted above.  
The examiner should comment upon all of 
the previous opinions addressing the 
contended relationship between a current 
psychiatric disorder and service, to 
include the October 1994 opinion by Dr. 
Suppes and the March 2002 VA physician's 
opinion.

3.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and readjudicate the issues of service 
connection for an acquired psychiatric 
disorder, to include schizophrenia.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC), which 
addresses all of the evidence received 
subsequent to the issuance of the SSOC in 
July 2001, and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




